Citation Nr: 1602722	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2005 to August 2007, with additional periods of active duty for training (ACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Fargo, North Dakota RO.  In January 2011, September 2012, March 2014, and October 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters must again be remanded for evidentiary development.

The Board previously found the November 2011 VA examination to be inadequate because, although the examiner found the Veteran did not have lumbar, thoracic or cervical spine disabilities, such disabilities were noted during the appeal period.  The matters were remanded to afford the Veteran a new examination to determine whether the disabilities diagnosed om October 2007 VA examination (during the appeal period) were related to service, resolved, or were misdiagnosed.  Additionally, the November 2011 examiner opined that the evidence of record clearly and unmistakably showed that the Veteran's low back, mid back and neck pain existed prior to service; however, pain alone is not a disability for which service connection may be granted.  On remand, the examiner was instructed to opine (with rationale provided) whether the Veteran has underlying back and neck disabilities that clearly and unmistakably existed prior to service and whether or any such disabilities were aggravated beyond the normal progression during service.  

The AOJ scheduled the Veteran for examinations at the Houston VAMC in April 2015 and June 2015, and he failed to report at both times.  However, in the last previous [October 2014] remand, although the Board again instructed the AOJ to provide the Veteran the opportunity to undergo a new VA examination if possible, the Board also noted the Veteran's previous failure to report for VA examinations as well as his repeated failure to keep VA up to date with his contact information.  The Board stated that, even if a new VA examination is not possible, a new or addendum medical opinion should be obtained regarding the Veteran's claims.  A review of the record found that the AOJ did not attempt to secure a new or addendum medical opinion, and therefore did not fulfill the remand instructions.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matters on the merits, suggesting that development pursuant to the Board's October 2014 remand was acceptable and complete.  However, the Board specifically instructed that a new or addendum medical opinion should be obtained regarding the claims on appeal, and several questions were posed to the consulting provider.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matters must again be remanded for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for another attempt at a VA orthopedic examination of the Veteran.  If an examination is not possible due to the Veteran's noncompliance/failure to cooperate, his claims file should be returned to the November 2011 VA examiner for review and an addendum medical advisory opinion.  If that provider is unavailable, the record should be forwarded to another orthopedist for review and the opinions sought.  
Following review of the record, the consulting orthopedist should provide opinions that respond to:

a)  Please identify (by diagnosis) each cervical and lumbar spine disability found/shown by the record during the pendency of the claims?  If so, please state each diagnosed disability.

To the extent possible, the rationale for the response should reconcile the findings of the prior VA examiners, including on August 2007 examination (mild degenerative disc disease of the cervical spine and chronic mid and low back strain) and the negative findings on November 2011 examination.  

b)  As to each lumbar and cervical spine disability entity diagnosed, please opine whether there is any clear and unmistakable evidence that such disability pre-existed the Veteran's service.  

If there is clear and unmistakable evidence that a disability pre-existed service, the provider should further opine whether there is any clear and unmistakable evidence that the pre-existing disability did NOT increase in severity during the Veteran's service.  The provider should acknowledge the Veteran's reports that his pain beginning during basic training, of riding on uneven roads while serving as a gunner on a Humvee, and of carrying heavy gear. 

If there is NO clear and unmistakable evidence that a current cervical or lumbar spine disability entity pre-existed the Veteran's service, then the provider should opine whether it is at least as likely as not (a 50% or higher probability) that the disability is directly related to (was incurred in) his service.

c)  If a lumbar spine disability is found to have been incurred in or aggravated by the Veteran's service, is it at least as likely as not (a 50% or higher probability) that such disability caused or aggravated a cervical spine disability?

If the opinion provider finds that a cervical spine disability was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

The VA medical opinion provider must provide a clear explanation of the rationale for all opinions, reconciling his/her opinions with any on file that may conflict, specifically including those offered on the prior VA examinations of record (in October 2007 and November 2011).

2.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each request), and then re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

